Citation Nr: 0604136	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  00-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic lumbosacral strain with degenerative disc 
disease, T12-L1, L1-L2, and L4-L5.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post excision, benign tumor of the right proximal 
tibia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in April 1998 with more than 20 years of 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas.


FINDINGS OF FACT

1.  The veteran's low back disability is primarily manifested 
by pain and moderate limitation of motion (50 degrees flexion 
of the lumbar spine); there have been no findings of severe 
limitation of motion or severe lumbosacral strain or severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.

2.  The veteran's right proximal tibia scar area does not 
exceed 12 square inches.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
20 percent for chronic lumbosacral strain with degenerative 
disc disease, T12-L1, L1-L2, and L4-L5, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292, 5293, 5295 
(2002), Diagnostic Code 5293 (2003); Diagnostic Codes 5242, 
5243 (2005).

2.  The schedular criteria for an initial rating in excess of 
10 percent for status post excision, benign tumor of the 
right proximal tibia, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered as well as the pertinent laws and 
regulations.  In addition, letters, including those sent in 
March 2003 and November 2004, noted the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters essentially satisfied the notice 
requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice was not provided prior to the 
initial AOJ adjudication, notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of this claim, and to 
respond to VA notices.  As such, deciding this appeal would 
not be prejudicial error to the claimant, as the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records, as well as VA and private 
treatment records, are associated with the claims file.  The 
veteran has undergone several VA examinations that have 
assessed the severity of the disabilities on appeal.  The 
veteran has not made VA aware of any additional available 
evidence that needs to be obtained in order to fairly decide 
the appeal.  Therefore, the Board finds that all relevant, 
obtainable evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected disability, the 
severity of the veteran's disabilities are to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

I.  Back disability

In October 1999 the RO granted service connection for a low 
back disability and assigned a 10 percent disability rating, 
effective May 1, 1998.

Diagnostic Code 5292, which evaluates the severity of 
limitation of lumbar spine motion, provides for a 20 percent 
evaluation for moderate limitation of motion and a 40 percent 
evaluation for severe limitation of motion.

Under Diagnostic Code 5295, lumbosacral strain is rated 20 
percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The Board notes that under the rating criteria for 
intervertebral disc syndrome (Diagnostic Code 5293) in effect 
prior to September 23, 2002, a 40 percent evaluation 
contemplated severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, and a 60 percent 
evaluation was for assignment for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.

Under the revised Diagnostic Code 5293 in effect from 
September 23, 2002 through September 25, 2003, intervertebral 
disc syndrome can be evaluated based either on the duration 
of incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  Effective 
September 26, 2003, that portion of the rating schedule 
pursuant to which disabilities of the musculoskeletal system 
and spine are evaluated was again revised.  However, these 
revisions do not materially affect this case since the 
criteria under Diagnostic Code 5293 for intervertebral disc 
syndrome did not change (although the Diagnostic Code has 
been renumbered from 5293 to 5243).

The Board has reviewed the medical evidence of record, 
including VA examinations concerning the spine dated in 
September 1999, March 2001, March 2002, June 2002, December 
2004, and private medical records dated in May 2005.  While 
some loss of lateral spine motion with osteoarthritic changes 
has been noted in these records, and slight decrease in joint 
spaces has been observed, there have been no findings 
suggesting severe lumbosacral strain, listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, or 
marked limitation of forward bending in the standing 
position.  As such, a rating in excess of 20 percent under 
Diagnostic Code 5295 is not warranted.

The Board notes that lumbar spine flexion has tended to be 
from 50 to 100 degrees during this appeal period.  As severe 
limitation of motion of the lumbar spine has not been shown, 
there is a preponderance of evidence is against a rating in 
excess of 20 percent under Diagnostic Code 5292.

None of the medical records in the claims file reveal that 
any health professional has stated that the veteran's low 
back disability was productive of severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, the 
criteria necessary for a 40 percent rating under the old 
criteria.  In fact, VA examiners have specifically indicated 
that the veteran does not have any low back radiculopathy.  
There is also no evidence that the veteran has had 
incapacitating episodes having a total duration of at least 
four weeks during a 12-month period (the criteria necessary 
to receive a rating of 40 percent under the new criteria).

The Board notes that a 40 percent disability rating may be 
assigned under the general rating formula (Diagnostic Code 
5242) when there is forward flexion of the thoracolumbar 
spine to 30 degrees or less.  Such an assignment cannot be 
made, as the record clearly shows that the veteran has 
flexion to 50 degrees (December 2004 VA examination).

The Board observes that the December 2004 VA examiner noted 
that the veteran's back disability was productive of minimal, 
if any, limitation by pain, fatigue, or lack of endurance 
following repetitive activity.  When considering these 
findings in connection with 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds 
that a rating in excess of 20 percent under any of the 
applicable Diagnostic Codes is not warranted.

In sum, the Board finds that an initial rating in excess of 
20 percent for the veteran's spine disability is not 
warranted for the entire period of the veteran's appeal.  
Fenderson.

II.  Benign tumor right proximal tibia.

In October 1998 the RO granted service connection for status 
post excision, benign tumor of the right proximal tibia, and 
assigned a disability rating of 10 percent, effective May 1, 
1998.

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  VAOPGCPREC 3-2000.

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows: Diagnostic Code 7801 pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating. Diagnostic Code 
7803, scars, superficial, unstable warrant a 10 percent 
rating. Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating. Diagnostic Code 
7805, scars, other, will be rated based on limitation of 
function of affected part.

The notes pertaining to these regulations indicate that a 
deep scar is one associated with underlying soft tissue 
damage.

The Board notes that no examiner has indicated that the 
veteran's right proximal tibia scar area exceeds 12 square 
inches so as to warrant a 20 percent rating under the revised 
criteria.  The December 2004 VA examiner noted the size to be 
just over one square inch (4.5 inches x .25 inches).  The 
December 2004 VA examiner also noted that the scar was 
productive of some numbness and a "cosmetic problem" but 
did not indicate that the scar impacted the functional 
limitation of the affected part so as to warrant a higher 
rating under Diagnostic Code 7805.  The December 2004 VA 
examiner also noted that the scar was well-healed and was not 
productive of disfigurement.  As such, a rating in excess of 
10 percent under the pertinent scar regulations is not 
warranted.

III.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  There is a preponderance of 
evidence, however, against the veteran's claims and, as such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
more favorable determinations.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the 
disabilities on appeal, alone, have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An initial rating in excess of 20 percent for chronic 
lumbosacral strain with degenerative disc disease, T12-L1, 
L1-L2, and L4-L5, is denied.

An initial rating in excess of 10 percent for status post 
excision, benign tumor right proximal tibia, is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


